DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed 2/10/2022 has been entered.  Claims 25 and 28-30 have been canceled.  Claims 1-24, 26-27, and 31-34 are pending in the application.  Claims 23-24, 26-27, and 32 have been withdrawn from consideration as being directed to non-elected inventions.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-22, 31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US2015/0217332) in view of Shimizu (US2016/0168387), or the BASF brochure entitled The drive to succeed, BASF pigments for the automotive and transportation coatings industry (hereinafter referred to as “BASF Drive to Succeed”), or the BASF brochure entitled PALIOCROM® Brilliant Red L 3258 (hereinafter referred to as “BASF Brilliant Red”), or the BASF brochure entitled The new generation of brilliance, PALIOCROM® Brilliant Orange (hereinafter referred to as “BASF Brilliant Orange”), or the BASF brochure entitled The premier of brilliance, PALIOCROM® Brilliant Gold L 2050 (hereinafter referred to as “BASF Brilliant Gold”, with the four BASF brochures hereinafter collectively referred to as “the BASF brochures”) for the reasons recited in the prior office action and restated below.
As discussed in the prior office action, Fujii discloses a multilayer coating film of high chroma and brightness and a rich color, with no color mottling, particularly suitable for producing a “candy color” coating film for automobile body, especially a red candy color 
Thus, with regards to the claimed invention as recited in instant claim 1, Fujii discloses a “candy coat paint finish on a substrate, the finish comprising: a. a basecoat layer formed from a colored liquid base coating composition comprising aluminum flake pigment, and one or more additional colored pigments or dyes, dispersed in a first hardenable binder, wherein the basecoat layer provides a reflective colored layer that hides the substrate and has a sparkling metallic appearance, wherein the basecoat layer has hiding power (e.g. “metallic base coating” composition/film of Fujii); b. a candy layer atop the basecoat layer, the candy layer formed from a colored liquid intermediate coating composition comprising a colored pigment or dye dispersed in a second hardenable binder, wherein the candy layer provides a transparent or translucent colored layer that increases the color saturation of incident light reflected from the basecoat layer, and wherein the candy coat paint finish exhibits no visible mottle (e.g. “color base 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize any known or commercially available luster and/or coloring pigment, or more particularly, any known or commercially available aluminum flake pigment conventionally utilized in the art and that has desired light reflectance properties in the invention taught by Fujii, wherein it is noted that colored metal oxide-coated or more particularly iron oxide-coated nontransparent “silver dollar” aluminum flake pigment as instantly claimed are known and/or commercially available luster pigments in the art that provide improved aesthetic and/or optical properties over other luster/reflective pigments as taught by Shimizu which discloses that the proportion of reflective light is predominant in the case of lenticular metal platelets or “silver dollars” platelets while “cornflake” or lamellar metal platelets produce a higher proportion of scattered light due to their irregular structure (Paragraph 0030), or as taught by each of the BASF brochures with respect to the commercially available aluminum 
More specifically, Shimizu discloses metallic luster pigments based on coated aluminum substrate platelets comprising opaque or transparent (partially or completely) aluminum as the pigment substrate that can take various forms, including lamellar/cornflake and lenticular/silver dollar aluminum platelets, wherein the latter provide a higher proportion of reflective light than scatter light as in the former, or more preferably vacuum metallized pigments (VMPs) which have a particularly low thickness and a particularly smooth surface having elevated reflectivity; with an average particle diameter for use in automotive paints of preferably 5 to 50 µm (as in instant claim 3), and at least one metal oxide coating B thereon, composed of at least one metal oxide having a high refractive index, particularly iron oxide (as in instant claim 2); wherein the color of the oxide-coated aluminum luster pigments is homogenous, with a total color difference of at most 3, and can be tailored by adjusting the thickness of the aluminum flake and the selection and thickness of the metal oxide coating(s), and the resulting iron oxide-coated 
It is also known from each of the BASF brochures that commercially available red, orange and/or gold colored iron-oxide-coated nontransparent “silver dollar” aluminum flake pigments meet the chroma C* and lightness L* limitations of instant claims 4-5, such as particularly BASF PALIOCROM® Brilliant Red, PALIOCROM® Brilliant Orange L 2850, and/or PALIOCROM® Brilliant Gold L 2050, wherein BASF Brilliant Red also discloses that “PALIOCROM® colored aluminum effect pigments are an ideal choice for modern automotive and high performance industrial coatings”, providing “excellent hiding and extreme saturation” wherein “‘Cornflake’ aluminum PALIOCROM® pigments provide optimal hiding and a smoother appearance, while the PALIOCROM® Brilliant thin silver dollar aluminum series deliver extreme chromatic flash in face with attractive flop behavior” (first paragraph).  Similarly, BASF Brilliant Orange discloses that “PALIOCROM® effect pigments are iron-oxide-coated aluminum flakes with excellent hiding, high chroma and high gloss” wherein “PALIOCROM® Brilliant is a further development based on aluminum flakes of the thin silver dollar type with a very narrow particle size distribution” (first paragraph) with the figure on the left of the same page showing the lightness L* and chroma C* values of PALIOCROM® Brilliant Orange L 2850 reading upon the values recited in instant claims 4-5, particularly in comparison to the “cornflake” type PALIOCROM® Orange L 2800; the first (top) figure on the 50 of the PALIOCROM® Brilliant Orange L 2850 falling within the claimed range as recited in instant claim 3 (Entire brochure; particularly second page).  Further similarly, BASF Brilliant Gold also discloses that the PALIOCROM® Brilliant series is a further development of PALIOCROM® pigments and is based on aluminum flakes of the thin “silver dollar” type, showing “much higher brilliancy than the well-established standard PALIOCROM® grades and are recommended for extremely chromatic and light shades with a slight sparkle effect” (first paragraph); wherein on the next page (page 3), BASF Brilliant Gold discloses average particle size D50, chroma C* and lightness L* values of the PALIOCROM® Brilliant Gold L 2050 pigment that read upon the claimed values recited in instant claims 3-4 and is close to the C* value of 90 of instant claim 5, with the figure on the bottom right also showing a comparison between the standard PALIOCROM® “cornflake” type pigment and the PALIOCROM® Brilliant “silver dollar” type pigment (Entire document, particularly pages 2-3).  
Hence, given the functional equivalence of the luster or effect-providing pigments and/or the various aesthetic improvements disclosed by Shimizu or each of the BASF brochures of the colored iron oxide-coated nontransparent “silver dollar” aluminum flake pigments as in instant claims 1-5 with respect to other coloring and/or luster pigments including other aluminum flake pigments or oxide-coated mica flake pigments as disclosed in Fujii, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize the known or commercially available colored iron oxide-coated nontransparent “silver dollar” aluminum flake pigments as taught by Shimizu or sold under the tradename prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
With regards to instant claims 6 and 7, Fujii clearly discloses the preferred use of red-hued pigments, particularly perylene red as noted above, and hence the invention as recited in instant claims 5-6 would have been obvious over the teachings of Fujii in view of Shimizu or each one of the BASF brochures.
With regards to instant claim 8, Fujii discloses a wide variety of colors for the coloring pigment to be utilized with the luster pigment in the metallic base coating layer including orange, yellow and blue-hued pigments (Paragraph 0039) as instantly claimed, and hence the invention as recited in instant claim 8 would have been obvious over the teachings of Fujii in view of Shimizu or each one of the BASF brochures.
With regards to instant claims 9 and 10, Fujii discloses that an amount of the coloring pigment may preferably be in the range of 3 to 20 mass% as a pigment mass concentration, more preferably 7 to 17 mass%, and most preferably 10 to 15 mass%; with an amount of the luster pigment preferably 2 to 20 mass%, more preferably 3 to 15 mass%, and most preferably 5 to 10 mass%, as a pigment mass concentration (Paragraphs 0041-0042), thereby reading upon the claimed weight percentage of instant claim 9; and given that Fujii discloses that the pigments of both base coating films are preferably of the same hue as noted above, it would have been 
With regards to instant claims 11 and 12, Fujii discloses that the type of the metallic base coating composition is not limited and may be any of a solvent-based coating composition, an aqueous dispersion-type coating composition or a water soluble-type coating composition (Paragraph 0044), and hence the invention as recited in instant claims 11 and 12 would have been obvious over the teachings of Fujii in view of Shimizu or each one of the BASF brochures.
With regards to instant claim 13, as noted above, Fujii discloses a dry film thickness of the metallic base coating of 7 to 12 µm overlapping the claimed range and thus reading upon and/or rendering obvious the claimed range, and hence the invention as recited in instant claim 13 would have been obvious over the teachings of Fujii in view of Shimizu or each one of the BASF brochures.
With regards to instant claim 14-17, as noted above, Fujii discloses that the colored base coating composition contains a coloring pigment as in instant claim 14, wherein it is further noted that Fujii discloses that the coloring pigment may be the same as used in the metallic base coating composition with example coloring pigments including red, yellow, orange and blue hues, as noted above, reading upon instant claims 15-16, with the amount of the coloring pigment preferably within a range of 0.1 to 5 mass %, more preferably within a range of 0.5 to 3 mass %, and most preferably within a range of 1 to 2 mass%, reading upon instant claim 17, given that at lower amounts, improvement of saturation may not be obtained, and at higher amounts, translucence may be deteriorated (Paragraph 0058); and hence the invention as recited 
With regards to instant claims 18 and 19, Fujii discloses that the color base coating composition can be applied as a single layer as in instant claim 18, and as noted above, preferably has a dry film thickness of 10 to 15µm (Paragraphs 0062-0066) with examples having a dry film thickness of 12 µm, reading upon the claimed dry film thickness of instant claim 19, and hence the invention as recited in instant claims 18 and 19 would have been obvious over the teachings of Fujii in view of Shimizu or each one of the BASF brochures.
With regards to instant claim 20, as noted above, Fujii discloses a clear coating film reading upon the claimed “clear topcoat”, provided over the color base coating film reading upon the claimed “candy layer”, and also discloses the use of a hiding undercoating film and/or hiding intermediate coating film provided on the substrate before coating of the metallic base coating composition (Paragraphs 0034-0035), wherein either or both of the undercoating and/or intermediate coating film(s) having substrate hiding properties would read upon the broadly claimed “colored primer” such that Fujii discloses a coating layer structure as instantly claimed, and hence the invention as recited in instant claim 20 would have been obvious over the teachings of Fujii in view of Shimizu or each one of the BASF brochures.
With regards to instant claim 31, as noted above, Fujii discloses a dry film thickness of the metallic base coating film as the claimed “basecoat layer” of 7 to 12 µm, and a dry film thickness of the colored base coating film as the “candy layer” of 10 to 15 µm, with examples utilizing a 12 µm thick color base coating film (“candy layer”) over a 10 µm thick metallic coating film (“basecoat layer”) thereby reading upon the claimed “the candy layer has a greater thickness than the basecoat layer”, and hence the invention as recited in instant claim 31 would .
Response to Arguments
Applicant’s arguments filed 2/10/2022 have been considered but are not persuasive.  The Examiner first notes that the prior art rejection is based upon the teachings of Fujii in view of Shimizu, or BASF Drive to Succeed, or BASF Brilliant Red, or BASF Brilliant Orange, or BASF Brilliant Gold, and thus, any arguments with regards to prior art made of record but not relied upon in the rejection (e.g. the Madza Technical Report or Nakano) have been considered from the standpoint of general knowledge of one having ordinary skill in the art and not directly from the standpoint of the obviousness rejection as recited in the prior office action and restated above given that such references have not been relied upon in the rejection.
The Applicant first argues that “[d]espite the number of companies and personnel involved, no showing has been made of any suggestion in Fujii, the Mazda Technical Report or Nakano to employ colored metal oxide-coated nontransparent silver dollar aluminum flake pigment in a candy coat paint system” (see the paragraph bridging pages 8-9 of the response), however, the Examiner first notes that the Applicant appears to be arguing Fujii separately and not in the combination as presented in the obviousness rejection.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner also notes that Fujii does not limit the luster or coloring pigments to any particular type of pigment and actually broadly recites that the “luster pigment is not limited as long as it has specific light reflectance, and includes, for example, 
The Applicant also argues that “no showing has been made of any disclosure in Fujii…of the difficulty of repairing the Soul Red Paint system” (emphasis in original, last two lines of page 8 of the response) and that “[i]nstead the Soul Red paint system has to be applied in a factory, using robotic equipment” wherein Fujii utilizes electrostatic spray coating devices that are typically robotically operated, further arguing that the Soul Red paint system produces a striking paint finish that “is difficult to apply, even in a factory, and even more difficult to repair” referring to Applicant’s paragraph 0004 with regards to “problems due to a poor color match between an OEM-finished candy color area and a refinished area, and problems due to noticeable mottle across the refinished area, cause customer complaints, rework, and in some instances the complete writing off or totaling of an otherwise repairable automobile ‘merely because an adequate match between a refinished area in the OEM candy color finish could not be attained’” (see page 9 of the response).  However, the Examiner notes that the instantly claimed invention is broadly directed to a paint finish on a substrate and is not limited to repairing a paint system or a repaired paint system, nor to a paint system that is not applied in a factory or is a non-OEM-finished candy color paint finish, and although the claimed paint finish may be easier and/or less expensive to apply, the fact that the Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Thus, Applicant’s arguments on pages 9-10 with regards to the difficulty in applying and/or repairing of the coating system taught by Fujii are not persuasive.
The Applicant also argues in the paragraph bridging pages 10-11, that in addition to the alleged absence of any suggestion in Fujii “to use ‘colored metal oxide-coated nontransparent silver dollar aluminum flake pigment’ in a candy coat finish, there is [allegedly] also no such suggestion in any of Shimizu and the BASF Brochures”, arguing that the “Office also has not provided any other evidence that anyone, prior to Applicant, has made such a suggestion.”  However, it is again noted that the Applicant appears to be arguing the references separately and not in combination as presented in the obviousness rejection.  The Applicant also rebuts the Examiner’s position of obviousness in utilizing the commercially available colored metal oxide-coated transparent silver dollar aluminum flake pigments sold under the tradename PALIOCROM® Brilliant, which are specifically disclosed for use in automotive paint coating systems, as the luster aluminum flake pigments in the teachings of Fujii in light of Shimizu given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art elements according to known methods to yield predictable results, arguing that the “Office has however [allegedly] ignored contrary requirements set out in Fujii”, given that for “example, Fujii requires that its metallic basecoat have a ‘light reflectance of from 45 to 50% in a wavelength range of 650 to 700 nm’” (emphasis in original remarks) wherein if not met, may impact brightness and saturation, referring to the disclosure of Fujii at paragraph 0048, as well as Table 2 and the examples.  However, contrary to Applicant’s arguments, such requirement does not exclude the 
The Applicant also argues that Fujii employs separate reflective pigment and colored pigment in its metallic base coat and nowhere suggests adding a color feature to the reflective pigment, however, the Examiner respectfully disagrees and again notes that Fujii does not limit the luster pigment or reflective pigment to any particular type of luster pigment and given that the non-limiting example luster pigments disclosed by Fujii include pigments that would provide a “coloring” feature different from other example luster pigments, e.g. aluminum powder provides a different “coloring” effect from bronze powder or copper powder, or similarly, metal-coated mica powder provides a different coloring effect from titanium dioxide-coated mica powder, Applicant’s arguments with regards to separate pigments in general are not persuasive.  In terms of Applicant’s arguments that Nakano allegedly teaches away from doing so, the Examiner again notes that Nakano was not relied upon in the rejection and hence Applicant’s arguments with regards to Nakano teaching away from the claimed invention are not persuasive.  
The Applicant also argues that pigments as described by Shimizu and the BASF brochures have been promoted for use in “traditional two-layer basecoat/clearcoat paint systems” and that “[h]owever, no showing has been made by the Office of any suggestion in Shimizu or the BASF Brochures to instead use the pigments they describe in a candy coat paint system” and that in addition, “none of the cited documents addresses the difficulties of aftermarket repair of an OEM candy coat paint system” wherein “Applicant has addressed a problem not even considered in the cited documents, and has [allegedly] combined the recited elements in a novel combination that can help avoid writing off or totaling entire damaged vehicles” (see first full paragraph of page 12).  However, Shimizu and the BASF Brochures do not limit the disclosed pigments to a traditional two-layer basecoat/clearcoat paint system nor exclude their use from incorporation into a candy coat paint system, a known type of automotive coloring system in the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Lastly, the Applicant argues that in “a candy color paint repair, Applicant’s paint system moves part of the color saturation (e.g., red in the Soul Red system) from the candy color layers down into the basecoat, thereby lessening the influence of thickness variations in the candy color layer(s) and the tendency of such variations to cause mottle” and that by “[d]oing so provides an important improvement [allegedly] not taught or suggested in the cited documents, and is [allegedly] not a ‘simple substitution of one known element for another’, a ‘predictable result’ or a combination of ‘prior art elements according to known methods to yield predictable results’ as averred in the Office Action” (see last paragraph before the Conclusion section on page 12).  However, Applicant’s arguments are not persuasive and the Examiner again notes that the claimed invention is not directed to a paint “repair” system, and further, given that the Applicant has provided no clear objective evidence of secondary considerations such as unexpected results or commercial success with regards to the currently claimed invention as recited in instant claims 1-22, 31, 33 and 34, the Examiner maintains her position that the claimed invention would have been obvious over the cited prior art for the reasons discussed in detail above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 14, 2022